                  Case 2:21-mj-00028-LRL Document 3 Filed 01/19/21 Page 1 of 1 PageID# 10



AO 442 (R«v. HMD Airest Worrani



                                         United States District Court
                                                                   for the

                                                            District of Columbia


                      United States of America
                                 V.
                            Jacob Hiles                             ) Case: 1:21-mj-00070
                                                                    ) Assigned to: Judge Zia M. Faruqui
                                                                    ) Assign Date: 1/15/2021
                                                                     I Description; COMPLAINT W/ARREST WARRANT
                             Defendant


                                                          ARREST WARRANT

To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to he arrested)        Jacob Gavin Hlles                                                                                 ,
who is accused ofan offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment          fl Information    O Superseding Information             sT Complaint
O ProbatioQ Violation Petition               □ Supervised Release Violation Petition      n Violation Notice         O Order of the Court

This offense is briefly described as follows:
   18 U.S.C. 1752 (a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
   18 U.S.C. 1752(a)(2) - Knowingly, With Intent to Impede Government Business or Offlcii
  Disorderly Conduct on Capitol Grounds

  40 U.S.C. 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in the Capitol Buildings
                                                                                                              lAM 1 9 2021
                                                                                                         Zla M. Faruqui
Date;           01/15/2021
                                                                                                         _2mQL15T6i0^5-05
                                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                           hsttiiiioUicer's5isd^Q^0\_\<,_

City and state:         Washington, DC                                        2:ja M. Faruqui, U.S. Magistrate Judge
                                                                                            Printed name and title



                                                                  Return

          This warraiU was received on (date)                          , and the person was arrested on (date)
at (cit)-and state)


Date:
                                                                                         Arresting officer's signature



                                                                                            Printed name and title                  ^,0/^
